             Case 1:20-cv-00938-GHW Document 13 Filed 12/22/20 Page 1 of 5

                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
  UNITED STATES DISTRICT COURT
                                                                           DOC #: _________________
  SOUTHERN DISTRICT OF NEW YORK
                                                                           DATE FILED: 12/22/2020
--------------------------------------------------------------------- X
                                                                       :
DRYWALL TAPERS AND POINTERS OF GREATER:
NEW YORK LOCAL UNION 1974, AFFILIATED :
WITH INTERNATIONAL UNION OF ALLIED                                     :         1:20-cv-00938-GHW
PAINTERS AND ALLIED TRADES, AFL-CIO,                                   :
                                                                       :
                                                  Petitioner,          :    MEMORANDUM OPINION
                                                                       :        AND ORDER
                              -against-                                :
                                                                       :
ATO CONTRACTING CORP.,                                                 :
                                                                       :
                                               Respondent.             :
---------------------------------------------------------------------- X
  GREGORY H. WOODS, United States District Judge:

          From July 23, 2019 to September 10, 2019, Respondent ATO Contracting Corp. (“ATO”)

 failed to submit remittance reports in violation of a collective bargaining agreement. Pursuant to

 Section 301 of the Labor Management Relations Act and Section 9 of the Federal Arbitration Act,

 Petitioner Drywall Tapers and Pointers of Greater New York Local Union 1974 seeks to confirm an

 arbitration award obtained against Respondent. Because Petitioner has demonstrated that the

 arbitration proceeding was conducted in accordance with the parties’ agreement, and was based on

 undisputed evidence, the Court confirms the award.

    I.    BACKGROUND

          Petitioner is the Drywall Tapers and Pointers of Greater New York Local Union 1974,

 affiliated with International Union of Allied Painters and Allied Trades, AFL-CIO. Declaration of

 John Drew (“Drew Decl.”), Dkt. No. 10, ¶ 4. On June 28, 2017, Petitioner entered into a collective

 bargaining agreement with ATO (the “CBA”). See id. ¶ 6, citing Declaration of Lauren M. Kugielska

 (“Kugielska Decl.”), Ex. B, Dkt. No. 3-2, CBA. Under Article XX of the CBA, ATO is required to

 make contributions to various funds on behalf of employees covered by the CBA for each weekly

 pay period, which the CBA refers to as a “remittance period.” CBA Art. XX. For each of the
         Case 1:20-cv-00938-GHW Document 13 Filed 12/22/20 Page 2 of 5



weekly pay periods covered, ATO must post a payroll report on the Drywall Tapers Insurance

Fund’s computer system. Id. These reports are referred to as “remittance reports.” Kugielska

Decl., Ex. C, Dkt. No. 3-3, Trade Agreement (the “Trade Agreement”), Art. XIII.

       The CBA contains a provision providing for the submission of disputes to the Local 1974

Joint Trade Board (“JTB”) for final, binding arbitration. CBA, Art XIV & ATO’s signatory page.

The JTB consists of representatives from the Drywall Taping Contractors’ Association of Greater

New York and the Union. Drew Decl. ¶ 2. The JTB meets upon the request of either the union or

an employer signatory to the CBA to provide for the enforcement of the terms of the CBA. Id..;

CBA Art. XIV. “The decisions and findings of the Joint Board, including any imposition of

penalties, shall be final and binding upon the signatory contractors and the Union.” CBA, Art XIV.

The JTB has “the power to summon before it and to question or examine any Employer signatory”

to the CBA, and “to require to production of books, papers, or other evidence.” Id. Article XIII

Section 11 of the Trade Agreement contains a schedule of penalties for various violations of the

CBA. Drew Decl. ¶ 23; Trade Agreement Art. XIII. This includes a penalty of $500 for each failure

to submit a remittance report. Trade Agreement Art. XIII Section 11 Violation 8. The JTB applies

this schedule in determining the appropriate penalty for a given violation.

       A dispute arose when the Petitioner determined that Respondent had failed to submit

remittance reports between July 23, 2019 and September 10, 2019, in violation of Article XX of the

CBA. Id. ¶ 7, citing CBA Art. XX. Petitioner filed a demand for arbitration with the JTB because

Respondent failed to submit remittance reports. Id., citing CBA Art. XIV & Art. XX; Trade

Agreement Art. XIII Section 11 Violation 8; Kugielska Decl., Ex. D. On October 9, 2019 Petitioner

served a demand for arbitration on ATO and notified ATO that an arbitration hearing was

scheduled for October 28, 2019 at 9:30 a.m. Id.




                                                  2
          Case 1:20-cv-00938-GHW Document 13 Filed 12/22/20 Page 3 of 5



        On October 28, 2019, the JTB held a hearing and rendered a written award (the “Award”).

Id. ¶¶ 8–9, citing Kugielska Decl., Ex. A. The JTB found that ATO violated the CBA by failing to

submit remittance reports for the period from July 23, 2019 through September 10, 2019. Id. ¶ 8,

citing Kugielska Decl., Ex A. The Award directs ATO to pay $4,000 in fines to JTB in accordance

with the schedule of penalties set forth in the Trade Agreement. Drew Decl. ¶ 9; citing Kugielska

Decl., Ex. A. Plaintiff notified ATO of the arbitration findings by letter sent via United States

Postal Service on November 4, 2019. Drew Decl. ¶ 9, citing Board Decision and Award, Letter to

Respondent re: Board Decision and Award, Kugielska Decl., Ex. E, Dkt. No. 3-5. ATO failed to

comply with the terms of the award. Drew Decl. 11. On November 14, 2019, Plaintiff served a

demand letter on ATO. Id. ¶ 10, citing Kugielska Decl., Ex. F.

        On February 3, 2020, Petitioner filed this petition to confirm the arbitration award. Petition

to Confirm Arbitration, Dkt. No. 1 at ¶ 13. Petitioner asks that the Court confirm the Award and

direct judgment to be entered for Petitioner in the amount of $4,000.00. Petition at 4. The Court

directed Petitioner to serve its motion and accompanying papers on ATO, and Petitioner did so on

February 25, 2020. See Order, Dkt. No. 8; Certificate of Service, Dkt. No. 11. The Court set a

briefing schedule, directing Respondent to file its opposition no later than March 25, 2020. Dkt.

No. 8. Respondent neither appeared nor filed an opposition.

 II.    DISCUSSION

        “Section 301 of the Labor Management Relations Act [(‘LMRA’)], 29 U.S.C. § 185, provides

federal courts with jurisdiction over petitions brought to confirm labor arbitration awards.” Local

802, Associated Musicians of Greater N.Y. v. Parker Meridien Hotel, 145 F.3d 85, 88 (2d Cir. 1998).

“Confirmation of a labor arbitration award under LMRA § 301 is a summary proceeding that merely

makes what is already a final arbitration award a judgment of the Court.” N.Y. Med. Ctr. of Queens v.




                                                     3
          Case 1:20-cv-00938-GHW Document 13 Filed 12/22/20 Page 4 of 5



1199 SEIU United Healthcare Workers East, No. 11-cv-04421 (ENV)(RLM), 2012 WL 2179118, at *4

(E.D.N.Y. June 13, 2012) (internal quotation marks omitted).

        The scope of the Court’s review of a final arbitration award under the LMRA is “very

limited.” Nat’l Football League Mgmt. Council v. Nat'l Football League Players Ass’n, 820 F.3d 527, 536

(2d Cir. 2016) (quoting Major League Baseball Players Ass’n v. Garvey, 532 U.S. 504, 509 (2001)). Courts

are “not authorized to review the arbitrator’s decision on the merits . . . but inquire only as to

whether the arbitrator acted within the scope of his authority as defined by the collective bargaining

agreement.” Id. It is not the Court’s role to “decide how [it] would have conducted the arbitration

proceedings, or how [it] would have resolved the dispute.” Id. at 537. Instead, the Court’s task is

“simply to ensure that the arbitrator was ‘even arguably construing or applying the contract and

acting within the scope of his authority’ and did not ‘ignore the plain language of the contract.’” Id.

(quoting United Paperworks Int’l Union v. Misco, Inc., 484 U.S. 29, 38 (1987)); see also D.H. Blair & Co. v.

Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006) (noting that an arbitration award should be confirmed “if

a ground for the arbitrator’s decision can be inferred from the facts of the case” and that “[o]nly a

barely colorable justification for the outcome reached by the arbitrator[] is necessary to confirm the

award”) (internal citations and quotations omitted).

        Furthermore, “an arbitrator’s award resolving a labor dispute is legitimate and enforceable as

long as it draws its essence from the collective bargaining agreement and is not merely an exercise of

the arbitrator’s own brand of industrial justice.” Local 97, Int’l Bhd. of Elect. Workers v. Niagara

Mohawk Power Corp., 196 F.3d 117, 124 (2d Cir. 1999); see also Harry Hoﬀman Printing, Inc. v. Graphic

Commc’ns Int’l Union, Local 261, 950 F.2d 95, 97 (2d Cir. 1991) (“[A]s long as the arbitrator is even

arguably construing or applying the contract and acting within the scope of his authority, that a

court is convinced he committed serious error does not suffice to overturn his decision.”) (internal




                                                     4
         Case 1:20-cv-00938-GHW Document 13 Filed 12/22/20 Page 5 of 5



quotation marks omitted). “Generally speaking, unless the award is procured through fraud or

dishonesty, the decision should not be disturbed.” Niagara Mohawk, 196 F.3d at 124.

       When a petition to confirm an arbitration award is unopposed, courts should generally treat

“the petition and accompanying record . . . as akin to a motion for summary judgment.” Gottdiener,

462 F.3d at 109. Thus, like unopposed summary judgment motions, unopposed confirmation

petitions “must fail where the undisputed facts fail to show that the moving party is entitled to

judgment as a matter of law.” Id. at 110 (internal quotation marks omitted).

       Here, the unopposed evidence submitted by Petitioner shows Petitioner is entitled to

confirmation of the award. There is no indication that Petitioner procured the arbitration award

through fraud or dishonesty, or that the JTB was acting in disregard of the CBA or outside the

scope of its broad authority to resolve any dispute between the parties regarding remittance reports.

Rather, the record indicates that the JTB based its award on undisputed evidence that ATO failed to

submit remittance reports, as required by the terms of Art. XX the CBA. The record also indicates

that the JTB based the amount of the award on the penalty amount set forth in Art. XIII Section 11

Violation 8 of the Trade Agreement. Accordingly, Petitioner’s motion and the award is confirmed.

III.   CONCLUSION

       For the foregoing reasons, the petition to confirm the arbitration award is GRANTED. The

Clerk of Court is respectfully directed to enter judgment for Petitioner in the amount of $4,000.00.

       The Clerk of Court is further directed to close this case.

SO ORDERED.

Dated: December 22, 2020
                                                         __________________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                   5
